
	

113 HRES 331 IH: Expressing support for designation of September 18 as “National Innovation in Education Day”.
U.S. House of Representatives
2013-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 331
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2013
			Mr. Peters of
			 California (for himself, Mr. George
			 Miller of California, Mr.
			 Hanna, Mr. Honda,
			 Ms. Schwartz,
			 Ms. Bordallo,
			 Mrs. Napolitano,
			 Ms. Clarke,
			 Mr. Vargas,
			 Mr. Takano,
			 Mr. Polis,
			 Mr. Matheson,
			 Mr. Lipinski,
			 Ms. Kuster,
			 Ms. Jackson Lee,
			 Mr. Conyers,
			 Mr. McDermott, and
			 Mrs. Beatty) submitted the following
			 resolution; which was referred to the Committee on Education and the
			 Workforce
		
		RESOLUTION
		Expressing support for designation of
		  September 18 as National Innovation in Education
		  Day.
	
	
		Whereas a growing number of schools have embraced a
			 curriculum that highlights the importance of technological advancement;
		Whereas incorporating technology into classrooms,
			 including the additions of personal computers, tablet devices, eBooks, and
			 SmartBoards, has not only cut classroom expenses but has also inspired students
			 to become more engaged in their own education;
		Whereas studies have shown that 65 percent of educators
			 believe that students are more productive today than they were 3 years ago, due
			 to the increased use of technology in the classroom;
		Whereas the percentage of students who rated either
			 proficient or advanced was 49 percent higher in flipped
			 classrooms that integrated iPads into the curriculum than in
			 traditional classrooms;
		Whereas studies have proven that students using iPads saw
			 their math test scores increase 20 percent in 1 year compared to students using
			 traditional textbooks;
		Whereas students in classrooms that implemented video
			 lectures saw a 14 percent increase in GPA compared to traditional classroom
			 settings;
		Whereas students who have been exposed to technology and
			 creative teaching methods in the classroom will be more readily prepared for a
			 career in science, technology, engineering, and mathematics (STEM) related
			 fields;
		Whereas the implementation of integrated education
			 technology initiatives has led to 21 percent composite achievement rate
			 increases and 25 percent graduation rate increases over 5 years;
		Whereas schools that emphasize personalized learning
			 environments, integration of arts and technology in project-based learning, and
			 development of deeper learning skills have highly successful graduation rates,
			 with up to 98 percent of their graduates enrolled at an institution of higher
			 education;
		Whereas the implementation of a project-based learning
			 focused on STEM has led to 62 percent of students being the first generation in
			 their families to enroll in an institution of higher education and a near zero
			 secondary school dropout rate;
		Whereas 74 percent of pre-K through 12th-grade teachers
			 say technology enables them to reinforce and expand on content and respond to a
			 variety of learning styles, as it gives them the flexibility to teach to
			 individual students’ strengths;
		Whereas different programs or devices can be implemented
			 for collaborative learners, for example, while other programs may better suit
			 those students who prefer to work individually;
		Whereas 75 percent of teachers in low-income communities
			 said that they wished to have more technology in the classroom due to a lack of
			 updated textbooks and materials; and
		Whereas September 18 would be an appropriate date to
			 designate as National Innovation in Education Day: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the designation of National
			 Innovation in Education Day to recognize the advances that the Nation’s
			 schools have made incorporating both creative teaching methods and technology
			 into the classroom;
			(2)recognizes the
			 importance of creative teaching methods as a means of engaging students in
			 their education and inspiring more students to pursue higher education;
			(3)recognizes that
			 technological advancements within the classroom prepare students for a more
			 information-driven market, thus closing the gap between education and the
			 workforce by allowing students to obtain the skills necessary for employment in
			 competitive science and technology fields in the United States; and
			(4)recognizes the
			 achievements of outstanding educators who have exemplified the innovative
			 teaching methods listed above.
			
